Citation Nr: 1114754	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Propriety of the severance of compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This issue was remanded by the Board for further development in May 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, this issue must be remanded once again for additional development prior to adjudication.

As noted in the May 2010 Board remand, in October 2000, following treatment for coronary artery disease at the St. Louis VA Medical Center (VAMC) and the St. Louis University Hospital, the Veteran developed a postoperative complication of a right calf ulcer which resulted in sensory deficit and motor deficit to the right lower extremity.  At the time of his operation, the Veteran presented with coronary artery disease (CAD), diabetes, hypertension, and peripheral vascular disease.  See VA outpatient report, November 17, 2000.

In a May 2003 rating decision, the RO granted entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore.  Compensation is payable under this law when the Veteran has some additional disability resulting from VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or participation in a compensated work therapy program, and the additional disability is caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or (B) an event which is not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2009).

Law and regulations provide that VA decisions may be revised where clear and unmistakable error is shown in the challenged decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2009).  A decision to sever benefits is, in essence, a decision to revise a prior decision that awarded benefits because clear and unmistakable error was found in that decision.  Therefore, in order to sever, VA bears the burden in proving that the decision that awarded the benefit was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105(d) (2009).  This standard of proof requires that VA establish that the record "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  See Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the Veteran underwent cardiac surgery in October 2000, described in greater detail below.  Following that procedure, postoperative complications included catheter placement in the right pulmonary artery, deep vein thrombosis in the right lower leg.  The procedure was complicated by acute ischemia.  See VA outpatient reports, October 31, 2000; November 7, 2000; November 21, 2000. 

The May 2003 decision was based, in large part, on a VA medical opinion dated April 2003.  The examiner reviewed the Veteran's claims file and discussed the Veteran's medical history.  It was noted that the Veteran was hospitalized at the St. Louis Cochran VAMC in October 2000.  The Veteran had known coronary artery disease (CAD) and underwent a cardiac catheterization with attempted stent placement.  The Veteran subsequently developed acute coronary artery syndrome and was transferred to St. Louis University Hospital.  While there, he underwent a coronary artery bypass graft (CABG).  The Veteran was later transferred back to the VAMC.  A postoperative complication of a right calf ulcer, as well as a right groin infection, ensued.  The Veteran reported that, at the time, the groin infection was treated with antibiotics and wound care, and healed in approximately six months.  As for the right calf ulcer, the Veteran maintained that it required eventual debridement (also at St. Louis University Hospital).  The Veteran noted that this wound took one year to heal.

The Veteran complained of weakness in the right lower extremity, status post gastrocnemius debridement.  Numbness on the left calf distally, on the right lower extremity, was also reported.  He noted that he was diagnosed with diabetes ten years prior, and also had a right toe ulcer for approximately one year.  The examiner noted that the Veteran was diagnosed with a "pressure ulcer" on the right calf at the time of discharge in 2000.  

On examination, the Veteran presented with a healed right calf ulcer with sensory deficit and motor deficit to the right lower extremity.  The examiner opined that this disability was permanent and more likely than not the result of the ulcer and surgical complications.  The examiner further opined that the Veteran's right leg conditions of right groin infection, as well as the right calf ulcer and resulting right leg disability, were not a necessary consequence of treatment.  See VA examination report, April 21, 2003; see also 38 C.F.R. § 3.358 (2010) (criteria for claims received by VA prior to October 1, 1997).

The Board notes that the May 2003 examiner did not address whether the Veteran's additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care, or due to an event which is not reasonably foreseeable.  See 38 C.F.R. § 3.361 (2010) (criteria for claims received by VA on or after October 1, 1997). 

Following the receipt of an additional disability claim, pertaining to an amputation of a toe in 2007, an additional medical opinion was provided in December 2007.  The examiner noted that the Veteran was a diabetic with peripheral vascular disease (PVD)  who required emergency cardiac bypass surgery in 2000.  The examiner referenced the Veteran's cardiac surgery in October 2000, and it was noted that all procedures were indicated, appropriate, and performed in a satisfactory manner.  It was further noted that the Veteran developed acute thrombosis of the femoral artery, as a result of the intra-aortic balloon placement during his CABG, resulting in acute limb ischemia requiring thrombectomy to restore circulation.  The examiner then noted that the Veteran developed a pressure ulcer over the lateral aspect of the leg or over the lateral compartment.  It was further noted that this was an area that is subject to some pressure when a patient is lying in bed, but there "has to be some ischemia also" to cause tissue necrosis and ulceration.  Therefore, the examiner stated that the lateral leg eschar, or tissue necrosis, was a combination of pressure and ischemia.

The examiner asserted that the ischemic events of 2000, and later in 2007, occurred during treatment of known complications, resulting from an indicated treatment procedure that started at the St. Louis VAMC.  It was further noted that there was no evidence of any negligent or improper VA care.  Instead, the pressure ulcer was not in one of the typical sites where pressure is the dominant factor.  Therefore, the examiner opined that acute leg ischemia was "probably as important if not more important than pressure alone."  To support this conclusion, the examiner referenced the following (with relation to the question at issue):  (1) the Veteran's right calf eschar which developed after treatment in October 2000 was due to right lower leg PVD and pressure; (2) the right calf eschar resulted from both ischemia and pressure; (3) the right calf eschar was partly related to the ischemia cased by thrombosis of the common femoral artery after placement of an intra-aortic balloon pump for the CABG; (4) the right calf eschar was not primarily related to any negligent or improper VA care, error in judgment, or fault during VA care as it occurred fairly acutely; (5) the right calf eschar developed in an unusual site for pressure ulcers, and it developed fairly rapidly, so there was no clear-cut, foreseeable event; and (6) there was a definite ischemic event in 2000 that resulted in tissue necrosis.  See Examination Report, December 11, 2007.

In reliance of this opinion, the RO found in June 2008 that the evidence did not show that the Veteran's right calf eschar/pressure sore was not the result of any negligent care provided by the VAMC.  Instead, the RO stated that the Veteran's right leg ischemia, and subsequent right calf eschar, was due to care following the CABG at St. Louis University Hospital.  While the fact that the Veteran incurred an additional disability after treatment has not been disputed, the RO stated that, according to the vascular specialist's opinion above, all complications of the right lower leg were known complications of the procedures the Veteran underwent, and  his disability was not due to improper or negligent care provided by the VAMC.  

While the December 2007 examiner clearly reviewed the record in detail, providing a very concise analysis of the issue on appeal, the opinion does not fully address the ultimate question on appeal.  As stated above, an additional disability must have been caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care, or must have been an event which was not reasonably foreseeable.  While the examiner's analysis addressed the first query, finding that the VAMC did not act in a careless, negligent manner, and further noting that all procedures were indicated, appropriate, and performed in a satisfactory manner, the examiner did not provide a satisfactory analysis with regard to whether the Veteran's post-surgical complications were reasonably foreseeable.  In his opinion, the examiner merely stated that the right calf eschar developed in an unusual site for pressure ulcers, and it developed fairly rapidly, so there was no clear-cut, foreseeable event.  As such, the Board is unable to determine whether the Veteran's postoperative complication was reasonably foreseeable.

In response, the Board remanded the Veteran's claim in May 2010 so as to obtain an addendum VA opinion.  In accordance with the remand, an additional opinion was provided in July 2010.  The examiner opined that it was not at least as likely as not that the Veteran's postoperative complication could have been reasonably foreseeable.  It was noted that the Veteran had longstanding diabetes mellitus, known arterial disease (coronary artery disease), and arteriosclerotic disease of the lower extremity.  The examiner postulated that this arterial disease was instrumental in creating the complication of the balloon procedure, but in the opinion of the examiner, it was not a condition that could have been reasonably foreseen.

However, in the second half of the opinion, the examiner appears to contradict his prior statements.  The examiner opined that it was at least as likely as not that this unusual complication was a risk that a reasonable healthcare provider might have specifically disclosed in connection with informed consent procedures (not of record).  The examiner went on to say that the complication that occurred was one which was an ordinary risk of the intraaortic balloon pump.  As such, the complication noted earlier in the opinion as "unusual" and not-reasonably foreseeable was portrayed as a risk that should have been specifically disclosed and "ordinary."

As such, the examiner's opinion is ultimately unclear as to this key issue of foreseeability, and therefore failed to comply with the directives of the Board's May 2010 remand.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The AMC should request a clarification opinion by from the July 2010 examiner, or an additional addendum opinion from another examiner in the appropriate specialty should the July 2010 examiner not be available, to determine whether the Veteran's postoperative complication manifested by a right calf eschar/pressure sore was reasonably foreseeable by VA providers.  After a review of the claims folder, to include all prior VA opinions, the examiner should address the following:

A.  Was the Veteran's October 2000 postoperative complications and femoral artery thrombosis with ischemic leg ulcer complications of the right leg (right calf eschar/pressure sore), an event which was not reasonably foreseeable by VA providers (i.e., would a reasonable health care provider have foreseen a risk of a right calf eschar/pressure sore)?  

B.  Was the risk of additional disability manifested by a right calf eschar/pressure sore the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner is requested to provide a complete rationale for their opinion, as a matter of medical probability, based on their experience, medical expertise, and established medical principles.  If an opinion cannot be reached without resorting to mere speculation, the provider should provide an explanation as to why this is the case.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



